AUSTIn;.      TEXA&          TT8911

                            August     28,    1970




Honorable Preston Smith                              Opinion No. M-670
Governor of Texas
Capitol Station   -_ _                               Re:   Authority of the office    of
Austin, Texas 78'r11                                       Uovernor to provide direct
                                                           planning assistance   through
                                                           Its own staff to Texas
Dear Governor Smith:                                       communities.
           Your request     for an opinion             asked the following   question:
           "Is It legal for the office  of the Governor
     to provide direct plannfng assistance,   through its
     own staff,  to Texas communities ?"
            The authority   of the Governor or his designated rep-
resenfative   to arrange planning assfstance     to Texas communities
is governed by the provisions      of House Bill Number 1219, Acts
of the 61st Legislature,     Regular Session,   1969 being Ch. 429,
P. 1449, and codified     by Vernon's as Article   12A9L-2.1, Vernon's
Civil Statutes)   which provides,    in its relevant  part, as follows:
            "Section 1. The governor or his designated
     representative     Is hereby authorized,       upon request
     to (of) the governing body of any political            sub-
     division    or the authorized agency of any group of
     political    subdivisions:
            (a)   t o arrange planning assistance       (including
     surveys, communits renewal Dlans. technical            services,
     and other planning work) anb to &range for the making
     of a study or report upon any planning problem of any
     such political      subdivision  or political     subdivisions
     submitted to the overnor or his representative;
            (b)   to agrez with such governing body, or the
     agency of such governfng bodies as to the amount, if
     any, to be paid to the governor's         office   for such
     service;    and
                       pply for and accept grants from the
                  to a
                 overnment   or other sources in connection
     with any such assistance,       study or report,      and to
     contract wfth respect thereto.        The regularfunctions

                                     -3197-
                                                             .     .




Honorable   Preston   Smith, page 2       (M-670)


     of the office of the governor or other state
     agencies may be utilized  In this program.
          “Section 2. All property,   records,  and person-
     nel used by the Skate Department of Health in ad-
     ministering   such programs for planning assistance
     as are authorized In this Act are transferred     to
     the governor”s   office.”  (Emphasis added.)
             It is our opinion that Article      126%~2.1, Vertion’s
Civil Statutes,     does allow the Governor or his designated rep-
resentative     to provide direct planning assistance      to Texas com-
munities.     The Emergency Clause of the above bill emghasfzes as
a justification     “the fact that the governor, by statute,      is the
Chief Planning Officer       of the State of Texas, and as such is
charged with responslbl;ity       for coordinating   state, regional,
and local plans.       . . .
             The question arfses over the Interpretation       of the word
!‘ar’+ange ” as used in the statute,   and whether the Intent was for
the Governor to arrange for others to perform the planning, or
whether the intent was to au-e            the Governor to arrange for
such services     by use of his own staff.    The word “arrange      as
used Is ambiguous and subject to construction.          The statute
should be given a liberal construction       to carry out its evident
humanitarian and governmental purpose, which was to vest in the
Governor the responsibility      and duty of Initiating     such action
as Is proper and necessary to bring about the planning assistance
required by the Texas communities.        Rather than confining     the
Governor’s office     to merely arranging with others to perform
specific    planning on behalf of the cities,     the Legislature,     under
our interpretation     of the statute as a whole, authorizes       the
Governor’s office     to provide the direct planning assistance        to
the Texas communities by the use of his staff.          This is further
evidenced by the transfer of property,       records and personnel of
the State Department of Health in administering         such programs
for planning assistance      to the Governor’s office,    as provided fn
Section 2 of the Act under consideration.
             Growth trends and population shifts        of recent years
have Indicated a vital need for city,          local and regional planning
and have created additional       federal and state cooperative      interest
in this field.     Financial   lfmitatlons,     however, prevent many
communities from entering a planning program which would eventually
be practical    and economically     feasfble.     Apparently the legfslature
had these needs in mind when the subject legislation            was passed,
and contemplated that the Governor’s office           would admfnfster

                                 -3198-
  .’      .




Honorable       Preston   Smith, page 3      (M-670)


assistance   to all local governments as needed with an impartial
and just eye to all.     In 27 Tex.Jur.2d 209, Governor, #, we find
the following:
             'The constitution     specifically     requires him
       to cause the laws to be falthfullv          executed. and
       It Is assumed by the.courts        that the governor will
       seek the public good in discharging          his office?
       IE h 1      dd  d  )   Citl    Conley    v.  Daught ers of
       th~PR~~&&,eli)6      Tex. $?, 15b S.W. l97.(1913)(e        mphasis supplied.
               Further:
             "The welfare of the state and the purpose for
       which the powers were granted must be given primary
       consideration   In the construction  of the various
       statutes relating   to powers, . . .'   81 C.J.S. 978,
       States, Section 58.
                Words of statutes are generally    construed so as to
support       the purpose for which the legislation     was created.
             'Uncertain  or ambiguous words will be construed
       so as, if possible,    to produce a reasonable result
       in harmony with the purpose of th e ac .~ 82CJS
       b52, Statutes,   Section 329.    (Emphasis supp1ied.j '
           It is our opinion that the legislature     intended, with
the passage of the subject article,   to give the governor the means
to provide direct assistance  to city planning by use of his staff
in such manner as the need determines,   realizing    that the extent
of such program will be controlled   by the legislative     appropriation
for that purpose.
                             SUMMARY
             Article   126gL-2.1, V.C.S., authorizes the
       governor to use his staff to provide direct planning
       assistance    to Texas communities as needed.
                                    Veryctruly     yours,



                                                 General    of Texas

Prepared by Melvin E. Corley
Assistant Attorney General
                                    -3199-
                                                    .   . .




Honorable   Preston   Smith,   page 4     (M-670)


APPROVED:
OPINIONCOMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Lehman Marks
Gordon Case
Terry Goodman
Scott Garrison
MEADEF. GRIFFIN
Staff Legal Assistant
ALFREDWALKER
Executive Assistant
NOLAWHITE
First Assistant




                                 -3200-